
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.8


AMENDMENT NO. 2

TO FLOW SERVICING AGREEMENT


        Amendment No. 2 to Flow Servicing Agreement, dated as of March 8, 2011
(the "Amendment"), by and between PennyMac Operating Partnership, L.P., a
Delaware limited partnership (the "Operating Partnership"), and PennyMac Loan
Services, LLC, a Delaware limited liability company (the "Servicer").


RECITALS


        WHEREAS, the Operating Partnership and the Servicer are parties to that
certain Flow Servicing Agreement, dated as of August 4, 2009, as amended (the
"Existing Flow Servicing Agreement" and, as amended by this Amendment, the "Flow
Servicing Agreement"). Capitalized terms used but not otherwise defined herein
shall have the meanings given to them in the Existing Flow Servicing Agreement.

        WHEREAS, the Operating Partnership and the Servicer have agreed, subject
to the terms and conditions of this Amendment, that the Existing Flow Servicing
Agreement be amended to reflect certain agreed upon revisions to the terms of
the Existing Flow Servicing Agreement.

        NOW, THEREFORE, in consideration of the mutual premises and mutual
obligations set forth herein, the Operating Partnership and the Servicer hereby
agree that the Existing Flow Servicing Agreement is hereby amended as follows:

        SECTION 1.    Definitions.    Section 1.01 of the Existing Flow
Servicing Agreement is hereby amended by inserting the following definition of
"Correspondent Loan" in the correct alphabetical order:

        "Correspondent Loan:    A newly originated Mortgage Loan acquired by
Owner or one of its wholly owned subsidiaries from a third party originator
under the correspondent lending program established by Owner or such
subsidiary."

        SECTION 2.    Exhibits.    Exhibit 9 of the Existing Flow Servicing
Agreement is hereby amended by deleting it in its entirety and replacing it with
the form attached hereto as Exhibit A.

        SECTION 3.    Conditions Precedent.    This Amendment shall become
effective as of the date first set forth above (the "Amendment Effective Date"),
subject to the satisfaction of the following conditions precedent:

        3.1    Delivered Documents.    On the Amendment Effective Date, each
party shall have received the following documents, each of which shall be
satisfactory to such party in form and substance:

        (a)   this Amendment, executed and delivered by duly authorized officers
of the Operating Partnership and the Servicer; and

        (b)   such other documents as such party or counsel to such party may
reasonably request.

        SECTION 4.    Representations and Warranties.    Each party represents
that it is in compliance in all material respects with all the terms and
provisions set forth in the Existing Flow Servicing Agreement on its part to be
observed or performed.

        SECTION 5.    Limited Effect.    Except as expressly amended and
modified by this Amendment, the Existing Flow Servicing Agreement shall continue
to be, and shall remain, in full force and effect in accordance with its terms.

        SECTION 6.    GOVERNING LAW.    THIS AMENDMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, AND THE OBLIGATIONS, RIGHTS
AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH
SUCH LAWS.

--------------------------------------------------------------------------------



        SECTION 7.    Counterparts.    This Amendment may be executed in one or
more counterparts and by different parties hereto on separate counterparts, each
of which, when so executed, shall constitute one and the same agreement.

        SECTION 8.    Conflicts.    The parties hereto agree that in the event
there is any conflict between the terms of this Amendment, and the terms of the
Existing Flow Servicing Agreement, the provisions of this Amendment shall
control.

[SIGNATURE PAGE FOLLOWS]

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties have caused their names to be signed
hereto by their respective officers thereunto duly authorized as of the day and
year first above written.

The Operating Partnership:

  PENNYMAC OPERATING PARTNERSHIP, L.P.



 

By:

 

PennyMac GP OP, Inc.,
its General Partner



 

By:

 

/s/ Anne D. McCallion


--------------------------------------------------------------------------------



      Name:   Anne D. McCallion



      Title:   Chief Financial Officer and Treasurer

The Servicer:

 

PENNYMAC LOAN SERVICES, LLC



 

By:

 

/s/ Anne D. McCallion


--------------------------------------------------------------------------------



      Name:   Anne D. McCallion



      Title:   Vice President, Finance

--------------------------------------------------------------------------------






EXHIBIT A


EXHIBIT 9

TERM SHEET

BASE SERVICING FEE PERCENTAGE
(per loan)


        With respect to each Mortgage Loan, the Base Servicing Fee Percentage
for that Mortgage Loan set forth in the Servicer's servicing records. The Base
Servicing Fee Percentage for a Mortgage Loan shall be determined in accordance
with the written protocol approved by (i) a majority of the independent members
of the board of Trustees of PennyMac REIT, (ii) the Owner and (iii) the
Servicer. The following factors shall be taken into account in formulating the
written protocol:

1.For Correspondent Loans, the Base Servicing Fee shall range from 5 to 20 basis
points per annum on the unpaid principal balance of such Correspondent Loans.

2.For all Mortgage Loans other than Correspondent Loans, the Base Servicing Fee
Percentages shall (i) be based on the risk characteristics of the Mortgage Loans
in a particular pool, including the market value of the underlying properties,
creditworthiness of the borrowers, seasoning of the Mortgage Loans, degree of
current and expected mortgage loan defaults, current loan-to-value ratios,
borrowers' payment history and debt-to-income levels, (ii) be consistent with
the assumptions used by the PennyMac REIT Manager in determining the bid for the
related portfolio of Mortgage Loans, (iii) be competitive with those charged by
specialty mortgage loan servicers providing comparable services for comparable
mortgage loans, and (iv) range from 30 to 100 basis points per annum on the
unpaid principal balance of the related Mortgage Loans.


OTHER KEY PARAMETERS


Remittance Types   Actual/Actual Basis during Interim Servicing Period
Remittance Date
 
See definition of Remittance Date
Servicing Advances
 
Servicer to be reimbursed monthly for all unpaid Servicing Advances incurred by
Servicer in the prior month including Cost of Funds.
Cost of Funds on Servicing Advances
 
Refer to Section 3.04
Prepayment Penalties
 
Owner will retain 100% of the prepayment penalties.
Late Charges Collected
 
Servicer will retain 100% of late charges collected by Servicer
Ancillary Income
 
Servicer will retain 100% of all Ancillary Income
Delegated Authority
 
Refer to Exhibit 10
Contract Term
 
Refer to Section 6.01
Eligible Mortgage Loan
 
See definition of Eligible Mortgage Loan

Exh. 9-1

--------------------------------------------------------------------------------




ANCILLARY INCOME AND OTHER FEES—CORRESPONDENT LOANS


        Notwithstanding anything to the contrary in Section 4.03 of the
Agreement, with respect to each Correspondent Loan, the Servicer shall be
entitled to the following servicing compensation:

1.for any period during which Owner and/or one or more of its wholly-owned
subsidiaries owns such Correspondent Loan and no Monthly Payment required under
such Correspondent Loan is more than 90 days delinquent, the Servicing Fee and
all Ancillary Income;

2.for any period during which Owner and/or one or more of its wholly-owned
subsidiaries owns such Correspondent Loan and any Monthly Payment required under
such Correspondent Loan is more than 90 days delinquent, the Servicing Fee, all
Ancillary Income and all Other Fees; and

3.for any period following a Reconstitution and during which a third party owns
such Correspondent Loan, the Servicing Fee and any Ancillary Income except as
otherwise modified by the terms of any servicing agreement or reconstitution
agreement governing the terms of the Reconstitution.


MISCELLANEOUS ONE-TIME AND OTHER FEES


        Service Release Fee:    $500 if released within one year of boarding;
$250 if released within two years of boarding; $150 if released thereafter

        Deed in Lieu Fee:    $500

        Liquidation Fee:    150 basis points of the gross proceeds received in
connection with either the disposition of an REO Property or a discounted payoff
accepted by the Servicer with respect to a defaulted Mortgage Loan

        Tax Service Contract:    Servicer's cost

        Flood Zone Service Contract:    Servicer's cost

        Backfill Fee:    $15 per Mortgage File

        MERS Fee:    Servicer's cost

        Modification Fee:    $1,000 for modifications classified by the Servicer
as full modifications (to include interest rate reductions); $295 for
modifications classified by the Servicer as simple modifications (to include
capitalization of delinquent payments)

        To the extent the Servicer participates in the U.S. Treasury's Home
Affordable Modification Program (or other similar mortgage loan modification
programs), the Servicer shall be entitled to retain any incentive payments
payable to mortgage loan servicers under the program; provided, however, that
with respect to any incentive payments paid to Servicer in connection with a
mortgage loan modification for which Owner previously paid Servicer a
Modification Fee hereunder, Servicer shall reimburse Owner an amount equal to
the lesser of (a) such Modification Fee, and (b) such incentive payments.

        In the event the Servicer effects a refinancing of a Mortgage Loan on
behalf of the Owner and not through a third party lender and the resulting
Mortgage Loan is readily saleable, the Servicer shall be entitled to retain a
market-based origination fee (set, as of the date of this Servicing Agreement,
at one percent (1%) of the principal balance of the Refinanced Mortgage Loan
plus a $750 underwriting fee). Should the Servicer originate a Mortgage Loan to
facilitate the disposition of REO Property, the Servicer shall be entitled to
retain a market-based origination fee (set, as of the date of this Servicing
Agreement, at one percent (1%) of the principal balance of the Refinanced
Mortgage Loan plus a $750 underwriting fee). The amount of the origination fee
shall be subject to review by the Owner and the

Exh. 9-2

--------------------------------------------------------------------------------




Servicer from time to time to reflect market rates. The Owner shall reimburse
the Servicer for any out of pocket expenses that the Servicer incurs in
connection with any such origination, including title fees, legal fees and
closing costs.

        In addition to the Ancillary Income that the Servicer is entitled to
retain pursuant to Section 4.03, the Servicer shall be entitled to customary
market-based fees and charges for the boarding, deboarding and disposition of
Mortgage Loans.

Exh. 9-3

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.8



AMENDMENT NO. 2 TO FLOW SERVICING AGREEMENT
RECITALS

EXHIBIT A



EXHIBIT 9 TERM SHEET BASE SERVICING FEE PERCENTAGE (per loan)
OTHER KEY PARAMETERS
ANCILLARY INCOME AND OTHER FEES—CORRESPONDENT LOANS
MISCELLANEOUS ONE-TIME AND OTHER FEES
